Citation Nr: 1735157	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher rating for residuals of a pelvis fracture, including the left ilium and acetabulum, the right interior and superior pubic bone, and the left medial malleolus, with neuropathy of the sciatic nerve with left foot drop, rated as 60 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the St. Paul, Minnesota RO.  A transcript of the hearing is associated with the claims file.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Initially, the Veteran raised a claim for entitlement to a TDIU in connection with his claim for a higher rating for the disability on appeal.  However, he withdrew the claim for entitlement to a TDIU prior to the issued February 2010 rating decision as he found employment.  Recently, the record reflects that the Veteran retired.  However, neither the Veteran nor the record indicates that he is unemployed due to his service-connected residuals of a pelvis fracture, including the left ilium and acetabulum, the right interior and superior pubic bone, and the left medial malleolus, with neuropathy of the sciatic nerve with left foot drop, rated as 60 percent.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDING OF FACT

For the entirety of the period on appeal, the Veteran's residuals of a pelvis fracture, including the left ilium and acetabulum, the right interior and superior pubic bone, and the left medial malleolus, with neuropathy of the sciatic nerve with left foot drop, has been productive of no more than severe incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a higher rating for residuals of a pelvis fracture, including the left ilium and acetabulum, the right interior and superior pubic bone, and the left medial malleolus, with neuropathy of the sciatic nerve with left foot drop, rated as 60 percent, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the VA medical examination reports of record, the Board notes the Veteran's statements disputing the accuracy of the findings in the reports, not limited to the disability on appeal.  However, review of the VA medical examination reports show that physical examinations and medical testing were completed and there is no objective evidence indicating that the examinations were cursory or otherwise inadequate.  Thus, the Board assigns great probative value to the VA examination reports and the clinical findings based on physical examinations and testing.  A remand to provide another VA examination when otherwise adequate VA examinations are of record is not appropriate and would constitute unreasonable delay and expenditure of scarce VA resources.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994).  VA's duty to assist has been met and the Board may proceed with a decision.  

Legal Criteria and Analysis

The Veteran's disability is rated pursuant to 38 C.F.R. § 4.124a,  Diagnostic Code 8520 for paralysis of the sciatic nerve. 

Diagnostic Code 8520 assigns a 60 percent rating for severe incomplete paralysis with marked muscle atrophy.  A rating of 80 percent is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.

The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2016). 

The Board initially notes that the Veteran is also in receipt of ratings for left knee total knee replacement, degenerative joint and disc disease of the lumbar spine, pes planus of the left foot, limitation of motion of the left hip, degenerative joint disease of the right knee, and bursitis of the right hip (all associated with the residuals of a pelvis fracture, including the left ilium and acetabulum, the right interior and superior pubic bone, and the left medial malleolus, with neuropathy of the sciatic nerve with left foot drop).  

In this case, the VA examination reports and VA medical treatment records show loss of dorsiflexion and plantar flexion of the ankle, limitation of motion of the knee, left foot drop, difficulty with ambulation, antalgic gait, pain, weakness, numbness and tingling, limits on activities of daily living, and functional limitations on standing, walking, and exercise, and muscle atrophy.  VA examination reports have determined, at worst, that the Veteran's disability is no more than severe incomplete paralysis.  There is no indication in the medical treatment records and VA examination reports that the Veteran's disability manifests in complete paralysis.  The Board recognizes the severity of the Veteran's symptoms, as noted in the VA examination reports, medical treatment records, and the Veteran's own statements.  However, the clinical findings of record do not show complete paralysis.  Thus, a rating in excess of 60 percent is not warranted.  

The Veteran is competent to describe lay observable symptoms such as sensory deficits, his inability to flex his ankle, foot drop, muscle atrophy of the lower left leg, and difficulty walking with toes catching the ground.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  In addition, the Board acknowledges the submitted lay statements noting his difficulty walking and pain.  However, the objective clinical findings after examinations of the Veteran do not reflect complete paralysis of the left lower extremity.  Again, the Board assigns greater probative value to the medical treatment records and VA examination reports as to whether the Veteran has complete paralysis of the left lower extremity.  Specifically, the August 2009 and May 2011 VA examiners indicated partial paralysis.  In addition, the June 2015 VA examiner reviewed the claims file, containing the Veteran's statements concerning his symptoms and limitations, noted the Veteran's complaints and reported symptoms, the foot drop to the left, no dorsiflexion and light plantar flexion of the left ankle, severe pain, moderate paresthesias, severe numbness,  0/5 muscle strength of ankle plantar flexion and dorsiflexion, 0 reflex in knee and ankle, decreased sensation, and antalgic gait.  The June 2015 VA examiner nonetheless concluded that there was incomplete paralysis, described as severe, with marked muscular atrophy.  The evidence does not show that there is no active movement below the knee.  Again, while the Board recognizes the severity of the Veteran's symptoms, he is still able to walk, albeit with difficulty, has motion of the knee, thereby indicating that there is not an absence of active movement below the knee and there is not complete paralysis.  Thus, a rating in excess of 60 percent is not warranted.  

In sum, there is no identifiable period that would warrant a rating in excess of 60 percent for residuals of a pelvis fracture, including the left ilium and acetabulum, the right interior and superior pubic bone, the left medial malleolus, and neuropathy of the sciatic nerve with left foot drop.  Staged ratings are not appropriate.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Concerning any other relevant diagnostic codes, the medical evidence shows that there is shortening of the left lower extremity.  The August 2009 VA examination report indicated that the left lower extremity was 2.5 centimeters shorter than the right.  The May 2010 VA examination report indicated that the left lower extremity was 2 centimeters shorter than the right.  However, the measurements of the shorter left lower extremity do not meet the criteria for a separate compensable rating under Diagnostic Code 5275.  

With respect to the provisions of 38 C.F.R. § 4.63, the June 2015 VA examiner indicated that functioning is so diminished that amputation with prosthesis would
equally serve the Veteran.  However, the Veteran is already in receipt of special monthly compensation (SMC) under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) for loss of use of one foot from December 1968.  Therefore, the issue of entitlement to SMC for loss of use of a foot is not before the Board.       

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a higher rating for residuals of a pelvis fracture, including the left ilium and acetabulum, the right interior and superior pubic bone, and the left medial malleolus, with neuropathy of the sciatic nerve with left foot drop, rated as 60 percent is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


